t c memo united_states tax_court fred henry petitioner v commissioner of internal revenue respondent docket no filed date robert g gargiulo for petitioner stephen r takeuchi and keith aqui for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner's motion for summary_judgment the issue for decision is whether petitioner is entitled to a judgment that a payment in the amount of dollar_figure that he received from e i du pont de nemours co inc dupont in is excludable from his taxable_income for that year pursuant to sec_104 because petitioner's motion does not provide a basis for the disposition of all of the issues in dispute in this case petitioner's motion is correctly characterized as a motion for partial summary_judgment and will be referred to as such herein as explained in greater detail below we shall deny petitioner's motion for partial summary_judgment on the ground that the issue raised by the motion is not ripe for summary adjudication background2 during the period through petitioner and his then wife were in the business of growing orchids for sale operating under the name fred henry's paradise of orchids between and petitioner applied a product known as benlate to his orchids for the intended purpose of preventing and controlling disease benlate is manufactured by dupont and marketed by universal enterprises supply corp universal after petitioner applied benlate to his orchids the orchids gradually showed signs of severe damage including interference with normal growth patterns chloretic color root loss defoliation and death of plants as a result of the losses that he suffered from using section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for the purpose of deciding the pending motion and they are not findings_of_fact for this case see rule a fed r civ p a benlate on his orchids petitioner was forced out of the orchid business on date petitioner and his wife filed a civil lawsuit against dupont universal and others in florida state court petitioner's complaint alleges petitioner suffered damages as a result of dupont's negligence in its formulation manufacturing and analysis of benlate dupont and universal are liable under the theory of strict product_liability and universal is liable to petitioner for breach of warranty the damages that petitioner allegedly suffered include lost profits loss of business reputation as an orchid grower diminution of sales and a diminution in the value of his nursery due to contamination of the soil petitioner's case against dupont and universal was tried before a jury in during the course of the trial petitioner's expert testified that petitioner's damages totaled dollar_figure an amount composed of dollar_figure in lost inventory and approximately dollar_figure representing the amount that petitioner would have earned on dollar_figure pincite percent compound interest over the 2-year period that elapsed between the date petitioner terminated his orchid business and the anticipated date of entry of the judgment on date the jury entered its verdict in petitioner's favor finding dupont placed benlate on the market with a defect that was a legal cause of damage to petitioner universal sold benlate with a defect that was a legal cause of damage to petitioner and dupont's negligence was a legal cause of damage to petitioner the jury further concluded that petitioner was also negligent assigning percent of responsibility for petitioner's damages to dupont and universal and percent of the responsibility to petitioner the jury listed petitioner's total damages as dollar_figure an amount that is exactly dollar_figure more than the damages estimated by petitioner's expert at trial on date the trial_court entered a final judgment consistent with the jury's verdict in petitioner's favor in the amount of dollar_figure however on date dupont and universal filed inter alia a motion to amend the judgment to reduce the same to account for dollar_figure that dupont previously paid to petitioner with respect to his claims on date the trial_court granted the above-described motion and entered an amended judgment in petitioner's favor in the amount of dollar_figure on date dupont and universal filed a notice of appeal with respect to the amended judgment on date petitioner approved and accepted a distribution schedule which the final judgment in the amount of dollar_figure i sec_80 percent of the amount of the total damages determined by the jury and reflects the jury's determination respecting the parties' comparative negligence reflects a gross recovery from dupont and universal in the amount of dollar_figure petitioner did not include the payment that he received from dupont and universal in his taxable_income for on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and the most significant adjustment is respondent's determination that petitioner failed to report income in the amount of dollar_figure for representing the net amount that petitioner received from dupont and universal petitioner filed a timely petition for redetermination with the court contesting the above-described notice_of_deficiency as previously discussed petitioner contends that he is entitled to partial summary_judgment that the amount he received from dupont and universal in is excludable from his income pursuant to sec_104 respondent objects to petitioner's motion on the ground that material facts remain in dispute the notice_of_deficiency does not provide an explanation as to how this amount was computed the distribution schedule reflects a gross recovery_of dollar_figure less attorney's_fees and distributions to third parties we are unable however to reconcile respondent's adjustment with the amounts set forth in the distribution schedule nor are we required to do so for purposes of this opinion this case was called for hearing at the court's motions session in washington d c counsel for both parties appeared at the hearing and presented argument respecting the pending motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 sec_61 defines gross_income to include all income from whatever source derived sec_61 specifically provides that gross_income includes interest sec_104 provides for the exclusion of the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries the regulations interpret this language as encompassing damages received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs statutory interest imposed on tort judgments however must be included in gross_income under sec_61 even under circumstances in which the underlying damages are excludable under sec_104 73_f3d_1040 10th cir 102_tc_116 affd in part and revd in part on another ground 70_f3d_34 5th cir 100_tc_124 affd without published opinion 25_f3d_1048 6th cir respondent's determination in the notice_of_deficiency that the amount that petitioner received from dupont constitutes taxable_income is presumptively correct and petitioner has the burden of proving otherwise rule a 290_us_111 in order to satisfy his burden_of_proof petitioner must demonstrate that the underlying cause of action giving rise to the damages that he received from dupont is based upon tort or tort type rights and that the damages were received on account of personal injuries or sickness 515_us_323 petitioner contends that he has satisfied his burden_of_proof under sec_104 by demonstrating that the damages that he was awarded against dupont and universal arose from negligent conduct a tort and that the damages were paid on account of a personal injury ie the harm to petitioner's professional reputation as an orchid grower respondent counters that material facts remain in dispute specifically respondent contends that the record reflects that petitioner received the payment in question by way of a settlement as opposed to the state court judgment in conjunction with this argument respondent contends that petitioner has failed to show that the payment was made to compensate petitioner for personal injuries based upon our review of the entire record we are not persuaded that the issue of the applicability of sec_104 to the dupont universal payment is ripe for summary adjudication contrary to petitioner's assertion a factual inference may be drawn from the record that petitioner received the payment in question pursuant to a settlement with dupont and universal in particular the record indicates that after dupont and universal filed their appeal petitioner accepted a gross payment from dupont and universal that was approximately dollar_figure less than the amount awarded pursuant to the final judgment of the trial_court assuming for the moment that the dupont universal payment was in fact made pursuant to a settlement we would be required to consider any allocation in the settlement agreement and or the intent of the payors to determine whether the payment was made on account of personal injuries or sickness see 105_tc_396 affd 121_f3d_393 8th cir petitioner complains that respondent's opposition to petitioner's motion does not comply with rule d which requires that supporting and opposing affidavits submitted with respect to a motion for summary_judgment shall be made on personal knowledge and that sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or filed therewith petitioner points out that respondent has submitted an affidavit executed by gregory luna a dupont legal assistant that includes a reference to a settlement between petitioner and dupont but the settlement document is not attached to the affidavit petitioner is correct that the luna affidavit is insufficient in this regard nevertheless respondent did provide the court with a copy of the dupont universal appeal and a copy of a distribution agreement executed by petitioner that purportedly show that petitioner ultimately received a payment from dupont and universal that is less than the amount of the judgment entered by the trial_court these documents suggest that petitioner entered into a settlement with dupont and universal counsel for petitioner was unable to definitively state that there was no settlement between petitioner and dupont we are thus left with the uncertainty of whether there was a settlement and the terms of the settlement if there was one under the circumstances we conclude that petitioner is not entitled to summary_judgment on the ground that material facts remain in dispute moreover we would deny petitioner's motion even assuming that petitioner did not enter into a settlement with dupont and universal in particular we are not satisfied that petitioner has proven that the underlying cause of action giving rise to the jury's verdict in his favor is based exclusively upon tort or tort type rights or that the damages were received on account of personal injuries or sickness the civil complaint that petitioner filed against dupont and universal includes a number of causes of action including tort type claims as well as a warranty claim because the jury's verdict sheet indicates that the jury held for petitioner with respect to his warranty claim against universal we are unable to conclude at this time that the underlying cause of action giving rise to the jury award is based exclusively upon tort or tort type rights equally important an inference may be drawn that the disputed payment was not made on account of petitioner's personal injuries or sickness significantly the amount of damages determined by the jury is remarkably similar to the damage estimate offered by petitioner's expert during the civil trial--a damage estimate that was based on the value of petitioner's lost inventory and interest on such amount simply put these aspects of the case raise serious doubts that petitioner is correct in his assertion that the dupont universal payment was made exclusively on account of personal injuries or sickness commissioner v schleier supra pincite in his motion petitioner asked in the alternative for a determination of material facts not in substantial controversy and for an order specifying those facts as we indicated supra footnote the facts set forth in this opinion are solely for the purpose of deciding the motion nevertheless it appears from the record that many of the facts are not in dispute and the court encourages the parties to stipulate facts to the fullest extent possible see rule sec_91 sec_122 consistent with the preceding discussion we shall deny petitioner's motion for partial summary_judgment to reflect the foregoing an order will be issued denying petitioner's motion for partial summary_judgment
